Citation Nr: 1820883	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-33 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for chronic low back pain, currently evaluated at 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to December 2000.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  


FINDING OF FACT

The Veteran's low back disability is not shown to have caused ankylosis, nor has he been prescribed bed rest for at least six weeks during any twelve month period on appeal.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5237 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained. Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.  The Veteran was also provided VA examinations (the reports of which have been associated with the claims file).

The Board notes that the matter was previously remanded in July 2017 to obtain the Veteran's private treatment records from Carolina Orthopedics and Sports Medicine.  A medical authorization form was signed by the Veteran, but was dated September 1973.  Therefore, the form was unable to be processed because of the invalid signature date and the private records were not obtained.  The Veteran was subsequently notified of this error by the January 2018 Supplemental Statement of Case.  As of date, VA has not received a response from the Veteran or his representative.  VA's duty to assist is a two way street, and the Veteran cannot wait passively in those situations where is assistance to VA is necessary.  See Woods v. Derwinski, 1 Vet. App. 190 (1991).  As such, VA was under no further obligation to seek out these records.  

Moreover, given the fact that there is no suggestion from the Veteran that he has ankylosis or that he has been prescribed bed rest, it is difficult to imagine that any missing treatment records would show either.  Moreover, multiple VA examinations have failed to note either.  As such, the Veteran is simply not felt to ultimately be prejudiced by any absence of treatment records.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating 

By way of history, the Veteran filed an increased rating claim for his low back pain.  He was initially granted service connected at 10 percent by a March 2001 rating decision.  In May 2010, the Veteran filed a claim seeking an increased rating.  He was ultimately granted a 40 percent rating by a June 2015 rating decision, effective as of the date his claim was received.  However, the matter remains on appeal, as the Veteran continues to assert that a higher rating is warranted.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  

In this case, the Veteran is in receipt of a 40 percent evaluation for his low back disability under Diagnostic Code 5237.  He has also been diagnosed with intervertebral disc syndrome.  

The regulations provide that back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS).  Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a.  

IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.  According to the Formula for Rating IVDS based on Incapacitating Episodes, a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The maximum 60 percent rating contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  A 40 percent rating is warranted for when forward flexion of the thoracolumbar spine is limited to 30 degrees or less or when there is favorable ankylosis of the entire thoracolumbar spine is present.  A 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffens, or aching in the area of the spine affected by residuals of injury or disease).  Id.

As described above, there are only two sets of back symptoms that provide for a rating in excess of 40 percent: 1) Where bed rest has been prescribed for at least 6 weeks during a 12 month period on appeal, or 2) where ankylosis is present.  Neither is shown to be present in this case.  

While the Veteran was diagnosed with intervertebral disc syndrome, medical evidence does not suggest incapacitating episodes that would support a basis for a rating in excess of 40 percent.  Both the April 2015 and September 2017 VA examiners specifically noted that the Veteran does not have any episodes of acute signs and symptoms due to intervertebral disc syndrome that would require bed rest.  

With regard to ankylosis, the Veteran's medical evidence does not suggest that the Veteran's back is ankylosed or has been for any distinct period on appeal.  Neither his VA treatment records, nor the April 2015 and September 2017 VA examination reports, indicate that the Veteran has ankylosis of the spine.  

While the Board acknowledges the Veteran's statements relating to worsened symptoms, he lacks the medical training and expertise to provide a diagnosis.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

Here, the medical evidence does not support the presence of ankylosis, nor does it suggest the presence of symptomatology consistent with unfavorable ankylosis of the entire thorocolumbar spine.

As such, the criteria for a rating in excess of 40 percent have not been met, and the Veteran's claim is denied.


ORDER

A rating in excess of 40 percent for chronic low back pain is denied.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


